Citation Nr: 0918166	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  07-38 026 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
emergency treatment by Lifenet Med Transportation on May 23, 
2007.


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to April 
1969.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 determination by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Shreveport, Louisiana.


FINDINGS OF FACT

1.  On May 23, 2007, the veteran received ambulance 
transportation rendered by Lifenet Med Transportation, to 
Christus St. Michael hospital, for which he incurred medical 
expenses; he was discharged from Christus St. Michael 
hospital on May 25, 2007.

2.  The Veteran does not have a service-connected disability, 
and VA payment or reimbursement of the cost of ambulance 
transportation rendered by the Lifenet Med Transportation 
ambulance on May 23, 2007, was not authorized prior to the 
Veteran undergoing that care.

3.  The Shreveport VAMC received the initial claim for 
reimbursement on September 10, 2007.


CONCLUSION OF LAW

The criteria for reimbursement of the cost of ambulance 
transportation rendered by the Lifenet Med Transportation 
ambulance on May 23, 2007 have not been met, as the claim was 
not timely filed.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. 
§§ 17.1000-1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks payment or reimbursement for transport by 
ambulance, for a nonservice-connected disability, to a non-VA 
medical facility, on May 23, 2007.  He essentially contends 
that he was having heart palpitations on that date, called 
the local VA clinic in Texarkana, Texas, for assistance, and 
was told by VA to call 911 for an ambulance.

In September 2007, VAMC applied the provisions of the 
Veterans Millennium Emergency Healthcare Act and denied the 
appellant's claim on the basis that it was not timely filed 
(within 90 days).

The claims file includes treatment reports from the Lifenet 
Med Transportation ambulance, as well as the non-VA medical 
facility (the Christus St. Michael hospital) to which he was 
transported.

The record does not show that prior authorization was 
received from the VAMC to seek emergency services on May 23, 
2007 or that an application for authorization was made to VA 
within 72 hours of the emergency services on May 23, 2007.  
For these reasons, in the absence of prior authorization or 
deemed prior authorization for medical services, there is no 
factual or legal basis for payment or reimbursement by VA 
under 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical 
services for a nonservice-connected disability at a non-VA 
facility on May 23, 2007.

Where pre-authorization has not been approved for medical 
services, under 38 C.F.R. § 17.120, VA may pay or reimburse 
the veteran for medical services for a nonservice-connected 
disability associated with and aggravating a service 
connected disability.  In this case, the medical services 
rendered to the veteran were not for the purpose of treating 
a nonservice-connected disability which was aggravating a 
service-connected disability.  Accordingly, the criteria for 
payment or reimbursement by VA for unauthorized medical 
expenses under 38 U.S.C.A. § 1728, and 38 C.F.R. § 17.120, 
are not met.

The Veteran has specifically voiced disagreement with the 
VAMC's determination under the Veterans Millennium Health 
Care and Benefits Act, 38 U.S.C.A. § 1725, implemented in 
part at 38 C.F.R. §§ 17.1000 and 17.1002.

The Veterans Millennium Emergency Healthcare Act at 38 C.F.R. 
§ 17.1002 (a), provides general authority for reimbursement 
for the reasonable value of emergency treatment furnished in 
a non-Department facility those veterans who are active 
Department health-care participants (enrolled in the annual 
patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period), who are personally liable 
for such treatment, and not eligible for reimbursement under 
the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002 & Supp. 2006); Pub. L. No. 106-117, 113 Stat. 1556 
(1999).

To receive payment or reimbursement for emergency services, a 
claimant must file a claim within 90 days after the latest of 
the following: (1) July 19, 2001; (2) the date that the 
veteran was discharged from the facility that furnished the 
emergency treatment; (3) the date of death, but only if the 
death occurred during transportation to a facility for 
emergency treatment or if the death occurred during the stay 
in the facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  See 38 C.F.R. § 
17.1004(d).

The record reflects that the Veteran received ambulance 
transportation from the Lifenet Med Transportation ambulance 
on May 23, 2007, at which time he was transported to the 
Christus St. Michael hospital for a non-service-connected 
disability.  The Christus St. Michael hospital records show 
that he was discharged on May 25, 2007.

The September 2007 decision states that the Veteran's claim 
was denied because a timely claim was not filed.  Although 
the initial claim is not associated with the claims file, 
VAMC documentation, as well as the Statement of the Case 
indicates that the initial claim was received by the VAMC on 
September 10, 2007.  

In summary, the claim for payment or reimbursement for 
ambulance transportation provided by Lifenet Med 
Transportation on May 23, 2007 was received well past the 90 
day timeline.  The Board finds no indications of extenuating 
circumstances.

Based on the above, the Board finds no basis to grant this 
claim.  The Board therefore finds that the evidence is 
against the claim, and that payment or reimbursement by VA is 
not warranted for ambulance transportation rendered by 
Lifenet Med Transportation on May 23, 2007.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The Board finds that the VCAA and its implementing 
regulations do not apply to claims for benefits governed by 
38 C.F.R. Part 17 (the governing regulations for 
reimbursement of private medical expenses).  See 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001).  See also Barger v. Principi, 
16 Vet. App. 132 (2002) (holding that the VCAA does not apply 
to cases involving the waiver of recovery of overpayment 
claims because the statute at issue in such cases is not 
found in Title 38, United States Code, Chapter 51, i.e., the 
laws affected by VCAA).

Notwithstanding the above, the veteran was provided a VCAA 
letter in November 2007.  The Veteran has not disputed the 
finding that his claim was not received within 90 days after 
the date that he received ambulance transportation or was 
discharged from the facility that furnished emergency 
treatment.  VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the veteran ineligible for the claimed benefit.  VAOPGCPREC 
5-2004 (June 23, 2004).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


